[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION




Exhibit 10.1
 LICENSE AGREEMENT


This agreement, effective this  18 day of September, 2014 between


PURINE PHARMA LLC, a company incorporated and validly existing under the laws of
the State of New Jersey, USA (hereafter referred to as   "Purine").


and


EASTGATE PHARMACEUTICALS, INC., a Company incorporated and validly existing
under the laws of the province of Ontario, Canada (hereafter referred to as
"Eastgate", and each of Purine and Eastgate individually, a "Party," and
collectively, the "Parties").


WHEREAS



1. Eastgate is a developer of nutraceutical and/ or pharmaceutical product
formulations with novel drug delivery technologies;




2. Eastgate has developed certain nutraceutical and/ or pharmaceutical product
formulations and intends to commercialize the same worldwide;




3. Purine is a cGMP manufacturer of nutraceuticals and/ or pharmaceutical drugs;




4. Purine intends to develop the Products (as defined below) into commercial
versions and manufacture and distribute the same worldwide under its own label
or its customers' private labels; and




5. Purine also intends to supply the commercial versions of the Products to
Eastgate under Eastgate's label or Eastgate's customers' private labels.



NOW THEREFORE, in consideration of the mutual terms and premises contained
herein and for other good and valuable consideration (the sufficiency and
receipt of which is hereby acknowledged by the Parties), the Parties agree as
follows:


ARTICLE I: CERTAIN DEFINITIONS



a) "Affiliate" shall mean:

(i)            an organization of which fifty percent (50%) or more of the
voting stock is controlled or owned, directly or indirectly, by either Party to
this Agreement; or
(ii)            an organization which directly or indirectly owns or controls
fifty percent (50%) or more of the voting stock of either Party to this
Agreement; or

(iii) an organization, the majority ownership of which is directly or indirectly
common to the majority ownership of either Party to this Agreement.




b) "Claim" shall have the meaning ascribed thereto in ARTICLE IV(a).

c) "Commencement Date" means the date on which Eastgate provide and transferred
completed formulations to Purine in full or the date on which this agreement is
signed, whichever is earlier.

d) "Confidential Information" shall have the meaning ascribed thereto in ARTICLE
IX(a) and includes each Party's Intellectual Property and know-how.

e) "Customer" shall mean a person or entity which purchases products from either
Party.

f) "Disclosing Party" shall mean a Party to this Agreement  that discloses,
either directly or through its agents, Confidential Information to the Receiving
Party;

1

--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

g) "FDA" means the United States Food and Drug Administration.

h) "FD&C Act" means the Federal Food, Drug and Cosmetic Act of 1938, as amended,
and the regulations thereunder, including current good manufacturing practice
regulations, as the same may be amended or revised.

i) "GMP" means current good manufacturing practices for the methods to be used
in, and the facilities and controls to be used for, the manufacture, storage,
testing and handling of each Product, all as set forth from time-to-time by the
FDA pursuant to the FD&C Act and the rules, regulations, guidelines promulgated
thereunder (including specifically, Title 21, parts 111, 210 and 211 of the Code
of Federal Regulations of the United States.

j) "Intellectual Property" means any and all patents (whether existing, pending
or applied for), Trademarks (whether existing, pending or applied for),
copyright, industrial designs (whether pending existing or applied for), trade
secrets, data (including stored versions thereof in any medium), research and
development information, business plans, marketing plans, compilations,
sketches, sell sheets, information, software, hardware, research, drawings,
working papers or other materials or intellectual property in all forms or moral
rights in or associated with each of the Parties or any product/s of the
parties.

k) "Know-How" means, with respect to the Products, all Product-related technical
knowledge, manufacturing procedures, expertise, methods, protocols and current
and accumulated experiences which any Party hereto acquires in connection with
this Agreement and/or has acquired as a result of scientific research, practical
experiences and otherwise which have a demonstrated usefulness in manufacturing,
obtaining and maintaining Regulatory Approval for such Product, including but
not limited to (i) plant validation protocols and specifications; (ii) process
validation procedures; (iii) quality control procedures; (iv) analytical methods
and procedures; (v) bio-equivalence testing protocols and procedures; (vi)
cleaning validation protocols and procedures; (vii) procedures for preparation
of applications for Regulatory Approval; (viii) ongoing regulatory compliance
procedures; (ix)  formulations and processes (x) new drug applications and (xi)
product registration dossiers.

l) "Net Sales" means the gross billing price Purine charges its customers for
the Products (including any Altered Products), less occupation and excise taxes,
and transportation, discounts, returns and allowances in lieu of returns.

m) "OTC" means drug products that may be lawfully sold over-the-counter without
prescription in the United States of America.

n) "Packaging" means all primary containers, including cartons, shipping cases
or any other like matter used in packaging or accompanying the Products.

o) "Person" means an individual, partnership, joint venture, association,
corporation, company and any other form of business organization, government,
regulatory or governmental agency, commission or department.

p) "Products" shall mean the OTC nutraceutical and pharmaceutical products as
specified in Annex I and, unless otherwise specified, shall also include the
Altered Products.

q) "Label", "Labeled" or "Labeling" means all labels and other written, printed
or graphic matter upon (i) each Product or any container or wrapper utilized
with such Product, and/or (ii) any written material accompanying each Product,
including, without limitation, package inserts.

r) "Regulatory Approval" or "Approval" means final FDA approval to market each
Product as an OTC product (or, where applicable, such similar regulatory
approval as is required in the U.S.A. or other countries).

s) "Specifications" means the requirements for each Product necessary to
maintain the identity, strength, quality and purity contained in such Product,
including references to a DMF or the applicable USP monograph.

t) "Technical Information" means, with respect to each Product, all information
and expertise each Party acquires in connection with this Agreement and/or has
acquired which have a demonstrated usefulness in Manufacturing, Packaging and
Labeling and/or obtaining and maintaining Regulatory Approval of such Product
pursuant to this Agreement, including, but not limited to, all specifications,
manuals and computer programs relating to manufacturing of a Product.

u) "Receiving Party" shall mean a Party to this Agreement (including the
Receiving Party's directors, officers, agents, and employees) that receives
Confidential Information from the Disclosing Party.

2

--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
v)                   "Term" shall have the meaning ascribed thereto in ARTICLE
XII.

w) "Third Party" shall mean any party other than the Parties to this Agreement
and their respective Affiliates.

x) "Trademarks" means all designs, graphics, logos, symbols and other commercial
symbols used by each Party in relation to the Products.

y) "Transfer pricing" means the prices at which Purine shall sell the Products
to Eastgate as provided in Annex II.



ARTICLE II: RIGHTS AND RESPONSIBILITIES



a) Non-exclusive License:  During the Term of this Agreement, Eastgate grants to
Purine non-exclusive worldwide rights to develop commercial versions,
manufacture under GMP as per FD&C Act, market, distribute, sell and use the
Products. The costs of this commercial development, manufacture and distribution
shall be completely borne by Purine.  Purine has the exclusive worldwide rights
to sell the Products under Purine's own brand label or its customers' private
labels and shall be responsible for any and all costs and expenses related to
the foregoing.  Eastgate retains the worldwide rights to sell the Products
manufactured by Purine under Eastgate's own brand label or Eastgate's customers'
private labels.




b) Eastgate has provided or will provide the formulations of the Products to
Purine and will further provide full Know-How and Technical Information of the
Products in a timely fashion. The costs of this formulation, development and
transfer of Know-How and Technical Information shall be completely borne by
Eastgate.




c) Wherever it is required by law or governmental regulations, Eastgate had or
may conduct clinical tests for all the Products at its own cost and time, and
these test results will be available to support Purine's label claims of the
Products.




d) Purine cannot distribute the Products under the Eastgate label without the
prior written consent of Eastgate.




e) Eastgate may change, improve, or modify an existing version of a Product
("Altered Products"). Whenever there is an update on the formulation of any of
the Products, Eastgate will provide the technology transfer of such update or
improvement to Purine. Purine shall have the same right to develop, manufacture,
market, promote, distribute and sell the Altered Products, as it has pursuant to
this Agreement in relation to the Products.




f) Purine and Eastgate will use their reasonable best efforts to cooperate with
each other with respect to obtaining regulatory approval in the countries of
distribution of the Products.




g) Purine shall promptly inform Eastgate of any significant competitive
developments occurring, as and if it becomes aware of same.



ARTICLE III: ROYALTY FEE



a) For the first $[*] of  Net Sales sold under Purine's own brand label and/or
its customers' private labels Purine shall pay Eastgate a royalty that is equal
to [*] % of Net Sales.  Once accumulated Net Sales sold under Purine's own brand
label and/or its customers' private labels achieve $[*], Purine shall pay
Eastgate a royalty fee equal to [*] % of Net Sales.  This [*]8% Royalty fee will
remain in place for the remainder of this agreement after the first $[*] of Net
Sales is achieved. The reduced royalty fee of [*]% is a onetime reduction and is
not repeated after the first $[*] of net sales are achieved.






b) Purine shall provide Eastgate with quarterly sales reports for each Product
under this agreement in reasonable written detail no later than forty-five (45)
business days after the end of each quarter.  This written report must be
certified by the chief financial officer of Purine and set forth in reasonable
detail the calculation of the royalties due to Eastgate for such calendar
quarter including, without limitation:

3

--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 

i) Number of Purine Licensed Product(s) sold;

ii) Net Sales; and

iii) Royalty payments owed to Eastgate.




(c) Purine shall accompany each report with the payment of amounts due to
Eastgate.  Purine shall keep full, true and accurate books of accounts and other
records containing all particulars which may be necessary for the purpose of
ascertaining and verifying the royalties payable to Eastgate hereunder.  Upon
Eastgate's request, Purine, its subsidiaries and sublicensees, if any, shall
permit an independent certified accountant selected by Eastgate to periodically
have access during ordinary business hours to such records of Purine, its
subsidiaries and sublicensees as may be necessary to determine, for any quarter,
the correctness of any report and/or payment made under this Agreement.  In the
event that any such inspection shows an underreporting and underpayment in
excess of [*] % for any quarter, then Purine shall pay the cost of such
examination.




(d) Failure by Purine to pay any sums due and owing to Eastgate under this
Article III when due may lead to suspension of this Agreement.  Eastgate may
terminate this Agreement after 60 days notice if  any sum due and owing remains
unpaid within five (5) business days of the Due Date and such default occur more
than three (3) consecutive times in any calendar year.


 
ARTICLE IV: SALES TO EASTGATE AND TRANSFER PRICING



a) Purine may manufacture Products for distribution by Eastgate under Eastgate's
own label or under Eastgate's customers' private labels at transfer prices as
provided in Appendix II.




b) A separate purchase order for each order will be signed by both Parties. 
Purine shall deliver the Products to Eastgate on terms FOB, at its Massena
location within sixty (60) days after the date of acceptance of Eastgate's firm
purchase order, unless Eastgate specifies a later ship date in such order.




c) Purine shall supply Eastgate's requirements of each Product in market ready
containers. Products shall be placed in corrugated shipper boxes, of suitable
strength for shipping or appropriate shipping containers specified and agreed to
by both Parties in writing, prior to manufacturing of each product.




d) Purine shall purchase all Packaging, unless Eastgate elects to provide
certain Packaging components at its own cost.  The language printed on the
Packaging shall be English, unless, at Eastgate's option and cost, Purine may
include other languages.  The contents of the printed matter in any language
must be acceptable to Purine.




e) At Eastgate's request, Purine shall provide Eastgate with all required
documentation to facilitate Regulatory Approval of the Products.




f) Eastgate is responsible for such importing country requirements as clinical
testing, advertising certifications and Regulatory Approval under its own label
or its customers' private labels. Eastgate shall be responsible for all costs it
incurs in connection with such Approval.







ARTICLE V: NEW PRODUCTS


If Eastgate has or develops a product that is not listed on Annex I (each, a
"New Product" and collectively, the "New Products") and Purine is not in breach
of any provision of this Agreement, Eastgate at its sole discretion shall have
the option, but not the obligation, to enter into new agreements with Purine for
the license, manufacture or distribution of such New Products.  The terms and
conditions of any such new agreements shall be independent of the terms and
conditions set forth herein and shall be negotiated by the Parties prior to
entry into such agreements.
4

--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

 
ARTICLE VI: TRADEMARKS AND PROMOTIONS


(a) Each Party shall take all reasonably necessary steps at its sole discretion
to obtain registration of and protect its Trademarks and any applicable patents
in its own name. The Parties acknowledge that each Party's Trademarks are their
respective exclusive property and shall remain so for the duration of the Term
and thereafter.






(b) In the event one Party desires to use the other Party's Trademarks, such
Party shall submit any and all advertising and promotional materials
incorporating the Trademarks to the other for approval prior to utilizing such
advertising and promotional materials. The other Party shall have fourteen (14)
days from receipt of the proposed promotional materials to advise of its
acceptance. Failing notice of the proposed promotional materials being accepted
within the said time, the promotional materials submitted shall be deemed to be
rejected and the Party shall not be authorized to use the same.






(c) Eastgate shall have no obligation to deliver to Purine any promotional
and/or advertising material in connection with the Products.






(d) Upon each Party's reasonable request, the other Party may, but is not
obligated to, assist the requesting Party in training its personnel responsible
for the sales and marketing of the Products and provide technical assistance at
the sole cost and expense of the requesting Party. Without limiting the
generality of the foregoing, each Party shall bear all costs and expenses
incurred by its own personnel and employees with respect to the foregoing.






(e) Each Party shall promptly inform the other of any violations of the other
Party's Intellectual Property rights by Third Parties, as and if it becomes
aware of same and shall assist the other Party in defending its rights with
respect to the Intellectual Property at the sole cost and expense of the
violated Party.



ARTICLE VII: SALES AND TERMS





(a) The following terms shall apply for any price changes to Products or Altered
Products supplied to EastGate under Eastgate's label or its customers private
label:






(i) Price changes to the Products and Altered Products (where, for Altered
Products, price changes shall include initial pricing of these Altered Products
where such pricing is different from that of existing Products at the time)
shall only be made after Eastgate receives written notice three (3) months prior
to the date on which such price change is to come into effect; and

(ii) Such new prices shall be effective on all orders placed by Eastgate for
delivery after the end of the said three (3) months.






(b) Prices paid by Eastgate to Purine for the Products do not include applicable
taxes and shipping charges. Accordingly, Eastgate shall be solely responsible
for all shipping charges, duties, levies, taxes, fees, or other charges and
including costs associated with importing the Product.






(c) Eastgate shall make payment for the purchased Products by way of certified
check, bank draft or wire transfer prior to Purine delivering the Products to
Eastgate. Products will not be shipped until Purine has received payment in full
for the Products. If Purine fails to ship the product within 60 days of order by
Eastgate, Eastgate has the right to cancel the entire order and Purine is
obligated to refund the full amount of any money advanced/ prepaid by Eastgate
within 24 hours of such cancellation of the order/s by Eastgate.






(d) Nothing contained in this Agreement shall be construed as  a warranty or
representation by Eastgate as to the validity or scope of any of its
Intellectual Property, a warranty or representation that any Products
manufac­tured, used or sold will be free from infringement of patents,
copyrights, or rights of Third Parties, except that Eastgate represents that it
has no knowledge of any existing issued patents or copyrights which might be
infringed and, except as provided in Article X, an agreement to defend against
actions or suits of any nature brought by any Third Parties.  EASTGATE MAKES NO
WARRANTIES, EXPRESS OR IMPLIED, AS TO THE MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OF THE PRODUCTS.

5

--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION




(e) Failure by Eastgate to pay any sums due and owing to Purine in respect of
purchased Products when due will automatically lead to suspension of shipment of
such Products to Eastgate if any sum due and owing remains unpaid five (5)
business days following Eastgate's receipt of notice thereof from Purine. Purine
may modify the terms of sale if a) any sum due and owing remains unpaid within
five (5) business days following Eastgate's receipt of notice thereof from
Purine or b) Eastgate fails to make payments when due more than three
consecutive (3) times in any calendar year regardless of whether such default is
cured by Eastgate.






(f) As between Purine and Eastgate, ownership and title of the Products
delivered by Purine to Eastgate shall remain with Purine until Eastgate has paid
for the Products in full, whereupon title shall pass to Eastgate. Eastgate shall
bear the risk and liability associated with the Products up to the point the
Products are delivered to the warehouse or storage area for the Products used by
Eastgate. Acting reasonably, Eastgate shall inspect the Products forthwith upon
delivery, identify any defective Products and immediately thereafter advise
Purine in writing as to the quantity of defective Products with a reasonably
detailed description of the alleged defect. Any defective Products identified by
Eastgate and accepted by Purine as being defective, whether any such deficiency
exists to be determined by Purine in Purine's commercially reasonable
discretion, shall be returned to Purine and replaced by Purine at no cost to
Eastgate.

(g) Purine shall insure and keep the Products insured by responsible insurers,
in such amounts as is customarily carried by prudent owners of a similar
business, until delivered to Eastgate.

(h) Each Party is responsible to carry its own product liability insurance.



ARTICLE VIII: REPRESENTATIONS, WARRANTIES AND COVENANTS


Purine represents and warrants as follows and acknowledges that Eastgate is
relying on such representations and warranties:

(a) it is a Limited Liability Company duly incorporated and validly existing
pursuant to the laws of the New Jersey;

(b) Purine has the full power and authority to enter into this Agreement and
carry out the transactions contemplated hereby, and that all necessary corporate
action has been duly taken in this regard;

(c) the entry into this Agreement shall not conflict with any contract,
agreement, articles or by-laws of Purine (or similar documentation) order,
judgment, ordinance or applicable law;

(d) to the best of Purine's knowledge and belief, no person is violating or
infringing upon Eastgate's Intellectual Property or Purine's Intellectual
Property;

(e) it maintains such policies of insurance, issued by responsible insurers, as
are appropriate to its business, in such amounts and against such risks as are
customarily carried and insured against by owners of comparable businesses,
properties and assets; including, but not limited to, adequate product liability
insurance; all such policies of insurance are in full force and effect and
Purine is not in default, whether as to the payment of premium or otherwise,
under the terms of any such policy;

(f) it has the requisite experience, facilities, personnel, equipment, and
resources to fulfill its obligations in this Agreement;

(g) the Products (1) shall be manufactured, packaged, labeled, stored and
transported in conformance with all applicable requirements of the FDA
(including GMP), and with all applicable laws (including, without limitation,
the FD&C Act), as the same may be amended or revised from time to time, (2)
shall be manufactured, packaged, labeled in conformance with the Specifications,
(3) shall not be adulterated or misbranded within the meaning of the FD&C Act,
and (4) shall not be a product which would violate any section of the FD&C Act
if introduced into interstate commerce; and

(h) during the Term, Purine agrees to use commercially reasonable efforts to
effectively manufacture and market the Products including but not limited to
development of promotional literature, mailings, and journal advertisements.

6

--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

(i) Purine covenants to do the following at all times during the Term:  (i)
Purine shall not do or attempt to do any act or thing which would in any way
interfere with, adversely affect or impair Eastgate's Intellectual Property
rights; (ii) Purine shall immediately notify Eastgate of any suspected or
attempted infringement or passing off or any pending or threatened litigation or
other proceeding concerning the Products or any of Eastgate's Intellectual
Property, or any attempt to alter, modify or change the Products, which comes to
its attention; (iii) Purine shall not make any oral or written representations
to any Third Party or customer which materially vary from the any
specifications, operating instructions, labels or representations given or made
by Eastgate, with respect to the Products. If any liability is incurred because
of such materially varying representations, Purine will and does hereby hold
Eastgate harmless with respect to any such representations; and (iv) Purine's
representations and warranties contained in ARTICLE VIII (g) shall survive for
an indefinite period following execution of this Agreement.





Eastgate represents and warrants as follows and acknowledges that Purine is
relying on such representations and warranties:


(a) is a corporation duly incorporated and validly existing pursuant to the laws
of Ontario, Canada;

(b) it has the full power and authority to enter into this Agreement and carry
out the transactions contemplated hereby, and that all necessary corporate
action has been duly taken in this regard;

(c) the entry into this Agreement shall not conflict with any contract,
agreement, articles or by-laws of Eastgate (or similar documentation), order,
judgment, ordinance or applicable law;

(d) Eastgate represents and warrants that it has an unencumbered title and
ownership of the nutraceutical and/ or pharmaceutical product formulations that
are licensed by Eastgate under this agreement and Eastgate agrees to indemnify
and hold Purine harmless in this respect from any claims of any third parties or
the current or former employees or directors of Eastgate; and that it has the
requisite experience, facilities, personnel, equipment, and resources to fulfill
its obligations in this Agreement;

(e) it maintains such policies of insurance, issued by responsible insurers, as
are appropriate to its business, in such amounts and against such risks as are
customarily carried and insured against by owners of comparable businesses,
properties and assets, including, but not limited to, adequate product liability
insurance; all such policies of insurance are in full force and effect and
Eastgate is not in default, whether as to the payment of premium or otherwise,
under the terms of any such policy; and

(f) the Products (1) shall be distributed, marketed and sold in conformance with
all applicable requirements of the FDA (including GMP),  and with all applicable
law (including, without limitation, the FD&C Act), as the same may be amended or
revised from time to time, (2) shall be  distributed, marketed and sold in
conformance with the Specifications, (3) shall not be adulterated or misbranded
within the meaning of the FD&C Act, and (4) shall not be a product which would 
violate any section of the FD&C Act if introduced into interstate commerce.

(g) Eastgate covenants to do the following at all times during the Term:  (i)
Eastgate shall not do or attempt to do any act or thing which would in any way
interfere with, adversely affect or impair Purine's Intellectual Property
rights;  (ii) Eastgate shall immediately notify Purine of any suspected or
attempted infringement or passing off or any pending or threatened litigation or
other proceeding concerning the Products or any of Purine's Intellectual
Property, or any attempt to alter, modify or change the Products, which comes to
its attention; (iii) Eastgate shall not make any oral or written representations
to any Third Party or Customer which materially vary from the specifications,
operating instructions, labels or representations given or made by Purine if
any, with respect to the Products. If any liability is incurred because of such
materially varying representations, Eastgate will and does hereby hold Purine
harmless with respect to any such representations; and (iv) Eastgate's
representations and warranties contained in this ARTICLE VIII (g) shall survive
for an indefinite period following execution of this Agreement.



7

--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
ARTICLE IX: CONFIDENTIALITY

(a) Purine and Eastgate each acknowledge that in performing this Agreement there
will be information exchanged that is of a confidential or of a secret nature,
including, but not limited to, each other's Intellectual Property, information
which is or may be either applicable to or related in any way to the Products,
technical data, business opportunities, services and other products developed or
being developed, pricing information, financial information, research and
development information, plans, processes, formulae, ingredients, chemicals,
systems and business systems, copyrights, patents (whether issued, pending or
applied for), trademarks, trade names, prototypes, and any other intellectual
property, marketing strategies, sales and distribution information, inventions,
designs (including industrial designs), drawings, sketches, test results,
discoveries and methods of production, trade secrets, suppliers and
distributors, licenses, software and hardware, manuals, margins, other
information and any other information that each Party may regard as confidential
("Confidential Information"). Each Party covenants and agrees with the other
Party to keep all Confidential Information strictly confidential unless or
until:

(i) said information shall become known to Third Parties not under any
obligation of confidentiality to the Disclosing Party, or shall become publicly
known through no fault of the Receiving Party, or

(ii) said information was already in the Receiving Party's possession prior to
the disclosure of said information to the Receiving Party, except in cases when
the information has been covered by a preexisting confidentiality agreement, or



(iii) said information shall be subsequently disclosed to the Receiving Party by
a Third Party not under any   obligation of confidentiality to the Disclosing
Party (provided however, that in such event, the Receiving Party shall notify
the Disclosing Party of such disclosure by a Third Party), or said information
is approved for disclosure by prior written consent of the Disclosing Party,


(iv) said information is required to be disclosed by court order or
govern­mental law or regulation, provided that the Receiving Party gives the
Disclosing Party prompt notice of any such requirement and cooperates with the
Disclosing Party in attempting to limit such disclosure  or
(v) said information is required, in the opinion of counsel to the Disclosing
Party, to be disclosed pursuant to United States securities laws.



(b)   Each Party therefore agrees that during the Term and for a period of two
(2) years following the termination of the Agreement for any reason, it will not
either individually or in conjunction with any other person, business,
corporation or any other entity, directly or indirectly solicit, induce or
cause, or attempt to solicit, induce or cause, any of the present or future
employees of the other to terminate or adversely alter his or her  relationship
with Purine or Eastgate as the case may be.

(c) Upon termination of this Agreement, each Party shall forthwith return or
destroy the other Party's Confidential Information and all copies in its
possession and/or control, to the other Party.

(d) Further, the Parties acknowledge and agree that the obligations under this
ARTICLE IX, except for the obligations set forth in ARTICLE IX(b), shall remain
in effect in perpetuity, notwithstanding this Agreement being terminated or
ending.

(e) Each Party hereby acknowledges and agrees that:

(i) the restrictions set forth in this section are reasonable in the
circumstances and all defenses to the strict enforcement thereof by the
Receiving Party are hereby waived;

(ii) a violation of any of the provisions in this section will result in
immediate and irreparable harm and damages to the Disclosing Party; and,

(iii) in the event of any violation of any provisions of this section, the
Disclosing Party shall, in addition to any other right/remedy to relief
available to it at law or equity, be entitled to obtain relief by way of
temporary or permanent injunction and all such other relief as any court of
competent jurisdiction may deem just and proper.

8

--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 
 
ARTICLE X: INDEMNIFICATION


Purine shall defend and indemnify and hold Eastgate and its trustees, officers,
agents and employees (the "Indemnitees") harmless from any judgments and other
liabilities based upon claims or causes of action against Eastgate or its
officers, directors, employees or agents which arise out of alleged negligence
in the development, manufacture or sale of the Products by Purine, its
subsidiaries, and any sublicensees, or from the use by the end users of the
Products, except to the extent that such judgments or liabilities arise in whole
or in part from the gross negligence or willful misconduct or unsubstantiated
claims on formulations by  Eastgate or its directors, employees or agents,
provided that Eastgate promptly notifies Purine of any such claim coming to its
attention and that it cooperates with Purine in the defense of such claim.  If
any such claims or causes of action are made, Eastgate shall be defended by
counsel to Purine, subject to Eastgate's approval, which shall not be
unreasonably withheld.  Eastgate reserves the right to be represented by its own
counsel at its own expense.


ARTICLE XI: COVENANTS REASONABLE


Each Party hereby acknowledges and agrees that all restrictions contained in
this Agreement are reasonable, valid and binding, and necessary in the
circumstances in order to adequately protect the economic interests of each
other. Without the covenants set forth in this Agreement, each Party would not
have agreed to enter into the Agreement and, accordingly, all defenses to the
strict enforcement thereof by each other are hereby waived by each other to the
fullest extent permitted by law.


ARTICLE XII: TERMS, TERMINATION AND REMEDIES





(a) This Agreement shall become effective upon the date stated above and shall,
unless otherwise provided hereunder, remain in force for a period of five (5)
years from the date of execution of this Agreement by both Parties and shall be
automatically renewed for successive five (5) year periods thereafter unless
either party provides the other party with written notice of its intention not
to renew this Agreement at least eighteen (18) months prior to the expiration of
the initial term or any renewal term of this Agreement, as applicable.  "Term"
shall mean the initial five (5) year term plus renewal periods, if any.  For the
avoidance of doubt, the rights granted to Purine under Article II and Article IV
shall remain non-exclusive throughout the Term.  Purine has the right to
terminate this Agreement with eighteen (18) months prior notice if Eastgate's
current chief executive officer ceases to serve as an officer or director and
if, in the reasonable discretion of Purine, such change would prevent the terms
of this Agreement being complied with and/ or fulfilled.   Eastgate has the
right to terminate this Agreement with eighteen (18) months prior notice if
Purine's current chief executive officer ceases to serve as an officer and if,
in the reasonable discretion of Eastgate, such change would prevent the terms of
this Agreement being complied with and/ or fulfilled.






(b) In any case during the term of this Agreement the Parties may terminate this
Agreement at any time by mutual consent in writing.






(i) Eastgate may terminate this Agreement, at any time during the Term and with
immediate effect by giving thirty (30) business day prior written notice to
Purine after the occurrence of any of the following:






1. Purine becoming insolvent and/or bankrupt, making a proposal in bankruptcy or
being petitioned into bankruptcy under the bankruptcy or insolvency laws of any
jurisdiction in which Purine conducts its business, or if Purine makes an
assignment to any Third Party for the benefit of creditors of all of the
property and assets of such party, if a trustee or liquidator of a party is
appointed;

2. A breach of this Agreement by Purine (other than the material breaches of
this Agreement specified in ARTICLE III (d)) that remains uncured for more than
30  days after receipt of written notice thereof  to Purine; or




3. Purine ceases business operations in any way, including, but not limited to,
the voluntary or involuntary winding up.

(ii) Without prejudice to any right or remedy available to Eastgate, Eastgate
will have just cause to terminate this Agreement, immediately if:

9

--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

1. Purine is in breach of the confidentiality provisions contained in ARTICLE IX
of this Agreement; or

2. Purine breaches any material representation, warranty, or covenant contained
in this Agreement.






(iii) Purine may terminate this Agreement, at any time during the Term and with
immediate effect by giving thirty (30) business day prior written notice to
Eastgate after the occurrence of any of the following:






1. Eastgate becoming insolvent and/or bankrupt, making a proposal in bankruptcy
or being petitioned into bankruptcy under the bankruptcy or insolvency laws of
any jurisdiction in which Eastgate conducts its business, or if Eastgate makes
an assignment to any Third Party for the benefit of creditors of all of the
property and assets of such party, if a trustee or liquidator of a party is
appointed;

2. A breach of this Agreement by Eastgate (other than the material breaches of
this Agreement specified in ARTICLE VII (e)) that remains uncured for more than
30  days after receipt of written notice thereof from Purine; or

3. Eastgate ceases business operations in any way, including, but not limited
to, the voluntary or involuntary winding up.






(iv) Without prejudice to any right or remedy available to Purine, Purine will
have  just cause to terminate this Agreement, immediately if:






1. Eastgate is in breach of the confidentiality provisions contained in ARTICLE
IX of this Agreement; or

2. Eastgate breaches any material representation, warranty, or covenant
contained in this Agreement.






(c) Any debt of each to the other existing under this Agreement at the time of
termination hereof, shall become immediately due and payable, without need of
demand, upon the effective date of such termination.






(d) Notwithstanding the termination of this Agreement, each Party shall have
access to any and all rights and remedies as against each other, and such
remedies shall be cumulative in nature.



ARTICLE XIII: MODIFICATIONS, ADDITIONS


This Agreement may not be amended, changed, augmented, in whole or in part,
except in writing executed by both Parties, and no waiver of any of the
provisions or conditions of this Agreement or any of the rights of a Party
hereto shall be effective or binding unless such waiver shall be in writing and
signed by the Party claimed to have given or consented thereto. No consent,
approval, agreement or waiver by any Party hereto to or of any breach of any of
the obligations or representations hereunder shall be deemed to be a waiver of
any other condition or subsequent breach of the same or any other obligation or
representation by the other Party or Parties, nor shall any forbearance by the
first Party or Parties to seek a remedy for any non-compliance or breach by
another Party be deemed a waiver by the first Party or Parties of its rights and
remedies with respect to such non-compliance or breach. In particular, the
Parties agree that they will each act reasonably and in good faith in executing
any amendments to this Agreement which further sets forth and defines the
relationship between the Parties contemplated herein.


ARTICLE XIV: NOTICES


Any notice or other writing required or permitted to be given hereunder or for
the purpose hereof (hereinafter in this ARTICLE XIV called a "Notice") to any
Party shall be sufficiently given if delivered personally or if sent by prepaid
registered mail:


(a) In case of a notice to Eastgate at:
10

--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

 
Eastgate Pharmaceuticals, Inc.
488 Champagne Drive,
Toronto, Ontario M3J 2T, Canada
Attention: Anna Gluskin


with a copy to


Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Attention: Gregory Sichenzia, Esquire


(b) In the case of notice to Purine at:


Purine Pharma LLC
5 County Route 42
Massena, NY 13662, USA
Attention: Venkat Kakani
Email: vkakani@purinepharma.com


With a copy to


Charles J. Casale Jr, P.A.
1540 Kuser Road, Suite A-7
Mercerville, NJ 08619




or at such other address as the Party to whom such writing is to be given shall
have last notified to the Party giving the same in the manner provided in this
section.





(i) Any Notice delivered personally to the Party to whom it is addressed shall
be deemed to have been given and received on the day it is so delivered at such
address.

(ii) Any Notice mailed as aforesaid shall be deemed to have been given and
received on the seventh business day following the date of its mailing.

(iii) Any Notice transmitted by facsimile or other form of recorded
communication shall be deemed given and received on the business day of
transmission, unless transmitted after 5:00 p.m. in which instance shall be
deemed to be given and received on the first business day after its
transmission.



PUBLIC ANNOUNCEMENTS: Neither Party is permitted to make public announcement of
this Agreement or any contemplated agreements/ arrangements between Purine and
Eastgate without the express written permission of the other.  Further, the
text/ matter of any public announcement/s of this or any agreements between
Purine and Eastgate must be approved prior by both parties.  Notwithstanding the
foregoing, Eastgate shall, upon the advice of its legal counsel, be allowed to
disclose such information as & to the extent required by the United States
securities laws without Purine's prior review or approval, as long as such
disclosure is notified to Purine within 48 hours following such disclosure


ARTICLE XV: CIRCUMSTANCES BEYOND CONTROL (FORCE MAJEURE)


Neither Party to this Agreement shall be held responsible for the non-compliance
of its obligations relative to the provisions of the present agreement if it is
due to reasons beyond its direct control, such as earthquakes, war, terrorist
acts, civil war, revolution, insurrection, embargo or imperative legal measures.


ARTICLE XVI: GOVERNING LAW – DISPUTES


(a) This Agreement shall be construed and governed by the laws of the State of
New York.

11

--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION
 

(b) In the event of any dispute arising between the Parties in relation to this
Agreement, the Parties shall make their reasonable efforts to settle the dispute
amicably. The Parties agree that any unresolved dispute by amicable means shall
be finally settled by binding arbitration in accordance with the Rules of
International Arbitration, conducted in the State of New York. In particular,
the arbitration shall be conducted by a single arbitrator mutually agreed to by
the Parties.  The Arbitrator shall render his or her decision within ninety (90)
days of the date of the Arbitration Notice. The decision of the Arbitrator shall
be final and binding, including any decision as to costs, and no appeal shall
lie therefrom.






(c) The cost of arbitration shall be equally borne by the Parties.



ARTICLE XVII: SUCCESSORS


This Agreement shall inure to the benefit of and be binding upon the Parties,
their respective subsidiaries, holding companies, parent companies, affiliates,
directors, officers, employees, agents, successors, and assigns.   For the
avoidance of doubt, the terms and provisions of this Agreement shall be binding
on purchasers or assignees of Eastgate's rights to the Product to extent
permitted by applicable law.


ARTICLE XVIII: INDEPENDENT CONTRACTORS





(a) The Parties are independent contractors. Nothing in this Agreement shall be
construed to constitute the Parties as principal and agent, employer and
employee, franchiser and franchisee, partners, joint venturers, co-owners or
otherwise as participants in a joint undertaking.






(b) Neither Party has any right or authority whatsoever to assume or to create
any liability, obligation or responsibility, expressed or implied, on behalf of
or in the name of the other or to bind the other in any manner whatsoever.



ARTICLE XIX: RECITALS, APPENDICES AND HEADINGS





(a) The recitals to this Agreement and the appendices annexed hereto constitute
an integral part hereof.






(b) The headings in this Agreement are intended for convenience purposes only
and shall not be used for the purpose of the interpretation hereof.



ARTICLE XX: ENTIRE AGREEMENT


This Agreement reflects the entire understanding between the Parties with
respect to the subject matter contained herein, and supersedes all prior oral or
written statements and representations of the Parties with respect to the
subject matter hereof.


ARTICLE XXI: COUNTERPARTS


This Agreement may be executed in counterparts and delivered by facsimile/other
electronic transmission, each of which when so delivered shall be deemed to be
an original and all of which shall constitute one and the same document.


ARTICLE XXII: EXPENSES


Unless, otherwise stated in this agreement, all costs and expenses (including,
without limitation, the fees and disbursement of legal counsel) incurred in
connection with this Agreement and the transactions contemplated herein shall be
paid by the Party incurring such expenses.


ARTICLE XXIII: FURTHER ASSURANCES


The Parties shall, with reasonable diligence, do all such things and provide all
such reasonable assurances, such further documents or instruments as may be
reasonably required by the other Party or that may be reasonably necessary or
desirable to effect the purpose of this Agreement and carry out its provisions.
12

--------------------------------------------------------------------------------

[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION

 
ARTICLE XXIV: CURRENCY


Unless otherwise stated, any references to currency amounts are in United States
Dollars.


ARTICLE XXV: ASSIGNMENT


This Agreement may not be assigned by either Party without the express prior
written consent of the other Party, which consent may not be unreasonably
withheld and/or delayed by either Party.


[Signature page follows immediately]
13

--------------------------------------------------------------------------------




[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION




IN WITNESS WHEREOF, on the date first above written, the parties have executed
this Agreement in two originals, of which each party has taken one.



PURINE PHARMA LLC. EASTGATE PHARMACEUTICALS INC.



 
Per:
Per:
Name: Venkat Kakani
Name: Anna E. Gluskin
Title: CEO
CEO


 









 


14

--------------------------------------------------------------------------------




[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION




Annex I
The initial Products transferred by Eastgate are:


E-drops
Puralene
Nano D-3
WartX
VCleanZZ
Cleanezze




























15

--------------------------------------------------------------------------------




[*] INDICATES CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND HAS BEEN FILED SEPARATELY WITH THE COMMISSION






Annex II


Transfer Pricing
 
 Product
 
Price per bottle
 
 
Batch Size
 
V-CLEAN-60ml
$
 
[*]
 
 
 
[*]
 
Cleanezze-60ml
$
 
[*]
 
 
 
[*]
 
WartsX-7ml
$
 
[*]
 
 
 
[*]
 
Puralene-30ml
$
 
[*]
 
 
 
[*]
 
E-Drops-30ml
$
 
[*]
 
 
 
[*]
 
Nano D3-50ml
$
 
[*]
 
 
 
[*]
 


 











16